Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mecusker in view of Choi.
Mecusker discloses the invention substantially as claimed, a method for separating a well stream into solid, liquid and gas fractions comprising a first separator (20) for separating the stream into a heavy fraction with solids (24) and a lighter one (36), conducting the lighter fraction to a second separator (40), which separates the lighter fraction into gas, oil and water phases, which are individually discharged substantially as claimed. The claim differs in recitation of discharge to respective gas, oil and water customer outlets, rather than combining them for disposal. It is known to discharge oil, gas and water separately through individual outlets, as disclosed by Choi (gas 40, 42; water 56, 58; and oil 60, 62). It would therefore have been obvious for one skilled in the art to discharge the streams of Mecusker separately, rather than combined, to allow them to be individually resold, reused or disposed of according to their individual requirements.
29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 28 above, and further in view of Engel.
Claim 29 differs from claim 28 in recitation of a prior solids separation step. It is known to use multiple solids separation steps, as exemplified by Engel (28, 36). It would therefore have been obvious for one skilled in the art to use multiple separation steps in the system of claim 28, to further separate solids from the streams. 
4.	Claims 1-27 are allowed.
Applicants amendments and arguments are persuasive with regard to claim 1 and its dependent claims.
5.	Applicant's arguments filed on February 28, 2022 with regard to claims 28 and 29 have been fully considered but they are not persuasive.
Applicant argues that Mecuskar discloses combining the gas and water streams to be discharged from a production outlet. However, it is submitted that it is known to discharge the various streams to separate outlets, as exemplified by Choi, and that such separate discharge would have been obvious, if desired, to enable separate use or treatment according to the individual contents.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778